824 S.W.2d 578 (1992)
Willis Earl McCREE, Applicant,
v.
Jack HAMPTON, Judge, 283rd District Court of Dallas County, Respondent.
No. 71384.
Court of Criminal Appeals of Texas, En Banc.
February 5, 1992.
Willis Earl McCree, pro se.
Robert Huttash, State's Atty., Austin, for State.
Before the court en banc.

OPINION
PER CURIAM.
This is an application for an original writ of mandamus seeking to compel the respondent to act on a petition for a writ of habeas corpus filed in respondent's court pursuant to Article 11.07, § 2, et seq., on February 15, 1991. In his petition applicant seeks compliance with the statute which requires action within thirty-five days of filing.
*579 On November 20, 1991, this Court entered an order requiring a response from respondent in which it was required that the reasons for delay be explained. On November 27, 1991, the reply was received in this Court. We find that the reasons given by respondent adequately explain the delay in this case. Further, the application for a writ of habeas corpus which was the subject of this mandamus action has been received by this Court. Therefore, it appears that the relief sought by applicant in the application for mandamus relief has been obtained and the application is moot.
However, we take this opportunity to point out that the statute under which applicant originally filed for relief is very restrictive in its directions to the trial courts of the State. The Legislature provided a total of thirty-five days in which the State may respond to the petition and in which the trial court may determine whether there are controverted, previously unresolved facts to be resolved, and, if there are such issues, to enter an order designating those issues for resolution. Article 11.07, § 2(b) and (c), V.A.C.C.P. There is no authority granted the trial courts to extend the time limits without the entry of such an order. Art. 11.07, § 2(d), V.A.C.C.P. Accordingly, the trial courts of the State are directed to ensure compliance with the statute either by completing all work required within the specified time limits or by entering the order referred to above.
With these comments, we grant leave to file the original application for a writ of mandamus. All relief requested is, however, denied.